Name: Council Regulation (EEC) No 1930/87 of 19 January 1987 on the conclusion of Agreements in the form of an Exchange of Letters between the European Economic Community and, on the one hand, Barbados, Belize, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, St Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1986/87 delivery period
 Type: Regulation
 Subject Matter: prices;  Asia and Oceania;  economic geography;  European construction;  beverages and sugar
 Date Published: nan

 4. 7 . 87 Official Journal of the European Communities No L 185/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1930/87 of 19 January 1987 on the conclusion of Agreements in the form of an Exchange of Letters between the European Economic Community and, on the one hand, Barbados, Belize, the People's Republic of the Congo , Fiji , the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius , St Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Repu ­ blic of Tanzania , the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1986/87 delivery period Congo, Fiji , the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, St Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tarzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1986/87 delivery period are hereby approved on behalf of the Community. The text of the Agreements is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas implementation of Protocol 7 on ACP sugar annexed to the Third ACP-EEC Convention (') and of the Agreement between the European Economic Community and the Republic of India on cane sugar (2) is carried out, in accordance with Article 1 (2) of each , within the frame ­ work of the management of the common organization of the sugar market ; Whereas it is appropriate to approve the Agreements in the form of an Exchange of Letters between the European Economic Community and, on the one hand, the States referred to in the aforementioned Protocol and, on the other, the Republic of India on the guaranteed prices for cane sugar for the 1986/87 delivery period, HAS ADOPTED THIS REGULATION : Article 1 The Agreements in the form of an Exchange of Letters between the European Economic Community and, on the one hand, Barbados, Belize , the People 's Republic of the bean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 86, 31 . 3 . 1986, p . 164 . (2) OJ No L 190, 22 . 7 . 1975, p . 35 .